Exhibit 10.2

Execution

 

 

 

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

Dated as of: October 21, 2011

by and among

TPG SPECIALTY LENDING, INC.,

as Borrower

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent and Lender

 

 

 

 

 



--------------------------------------------------------------------------------

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “First Amendment”) is
entered into as of October 21, 2011, by and among TPG SPECIALTY LENDING, INC., a
Delaware corporation (“Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (in
its individual capacity, “Deutsche Bank”), as a Lender, as Administrative Agent
for Lenders, and each of the other lending institutions that becomes a Lender
under the Credit Agreement.

Recitals

WHEREAS, Borrower and Deutsche Bank, as Lender and Administrative Agent, entered
into a Revolving Credit Agreement, dated as of September 28, 2011 (as same may
be amended, supplemented, renewed, extended, replaced, or restated from time to
time, the “Credit Agreement”), pursuant to which Lenders committed to make Loans
to Borrower pursuant to the terms thereof; and

WHEREAS, Borrower has requested that certain terms of the Credit Agreement be
amended, and Deutsche Bank has consented thereto, pursuant to the terms and
conditions hereof; and

WHEREAS, terms used in this First Amendment which are defined in the Credit
Agreement shall have the meanings specified therein, as applicable (unless
otherwise defined herein).

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

Section 1. Amendment to Revolving Credit Agreement. Borrower and Deutsche Bank
hereby amend the Credit Agreement, as of the date hereof, as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended as follows:

(i) The term “Eligible Investor” is hereby amended and restated as follows:

“Eligible Investors” means those Investors that have executed Acknowledgment
Letters (or delivered Subscription Agreements containing substantially the same
terms as the Acknowledgement Letters), and are not subject to an Exclusion
Event.

(ii) The following new terms are added to Section 1.1 in appropriate
alphabetical order:

“First Amendment Date” means the effective date of the First Amendment pursuant
to Section 3 thereof.

“First Amendment” means the Amendment to the Revolving Credit Agreement, dated
as of October 21, 2011 by and among Borrower and Deutsche Bank, as a Lender and
Administrative Agent.

(b) Section 2.21 (g) of the Credit Agreement is hereby amended and restated as
follows:

“(g) Acknowledgment Letters. Borrower shall provide an Acknowledgment Letter
duly executed by each Eligible Investor (and in respect of any Subsequent
Investor that is an Eligible Investor, Borrower shall provide an Acknowledgment
Letter duly executed by such Subsequent Investor), substantially in the form
attached hereto as Exhibit 2.21(g)-l. Notwithstanding the foregoing, in the
event that an Eligible Investor has executed a Subscription Agreement containing
substantially the same terms as an Acknowledgment Letter, Borrower shall not be
required to provide an Acknowledgment Letter for such Eligible Investor.
Borrower shall

 

2



--------------------------------------------------------------------------------

provide notice to each Investor that is not an Eligible Investor of the grant by
Borrower of security interests granted pursuant to the Security Documents, which
notice may be made by Borrower pursuant to disclosure thereof in Borrower’s next
relevant SEC filings to be made following the Closing Date.”

(c) The last sentence of Section 5.4(b) of the Credit Agreement is hereby
amended and restated as follows:

“Borrower shall obtain an Acknowledgment Letter (or a Subscription Agreement
containing substantially the same terms as an Acknowledgment Letter) from each
Subsequent Investor that becomes an Eligible Investor.”

Section 2. Acknowledgement of Control Agreement. The Borrower and Deutsche Bank
hereby agree that the Account Control Agreement delivered on the Closing Date by
Borrower, JPMorgan Chase Bank, N.A., as Account Bank and the Administrative
Agent satisfies the requirements of Section 2.21(e) of the Credit Agreement and
no transfer of the Collateral Account or further amendment or replacement of the
Account Control Agreement shall be required under Section 2.21(e) of the Credit
Agreement.

Section 3. Representations and Warranties. The Borrower hereby (i) confirms and
reaffirms that the representations and warranties contained in the Credit
Agreement and the other Loan Documents, to the extent applicable to Borrower,
are true and correct in all material respects as of the First Amendment Date,
except to the extent that they relate to a particular date, in which case they
are true and correct in all material respects on and as of such date as if made
on and as of such date, (ii) confirms that, after taking into account this First
Amendment, there exists no Event of Default or, to Borrower’s knowledge, no
event, which with the giving of notice or lapse of time or both, would become an
Event of Default, under the Credit Agreement, and (iii) represents and warrants
that Borrower has the power and requisite authority to execute, deliver, and
perform its obligations under this First Amendment and is duly authorized to,
and has taken all action necessary to authorize it to execute, deliver, and
perform its respective obligations under this First Amendment.

Section 4. Conditions Precedent. This First Amendment shall become effective on
the First Amendment Date, which shall be the date hereof, subject to the
Administrative Agent receiving this First Amendment duly executed and delivered
by the Borrower and the other parties hereto;

Section 5. Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Credit
Agreement and all other Loan Documents shall remain in full force and effect,
and are hereby ratified and affirmed by Borrower. All references to the Credit
Agreement in any other document or instrument shall be deemed to mean the Credit
Agreement as amended by this First Amendment. This First Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document, but
shall constitute an amendment thereof.

Section 6. Fees and Expenses. In accordance with Section 9.6 of the Credit
Agreement, Borrower agrees to pay Administrative Agent all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent and Lenders,
including, without limitation, reasonable and documented legal fees, in
connection with preparing, executing, delivering and administering this First
Amendment.

Section 7. Counterparts. This First Amendment may be executed in several
counterparts, each of which shall be an original. The several counterparts shall
constitute a single agreement. Receipt by telecopy or any other means of
electronic communication of any executed signature page to this First Amendment
shall be effective as delivery of a manually executed counterpart of this First
Amendment.



--------------------------------------------------------------------------------

Section 8. Governing Law. This First Amendment shall be governed by the laws of
the State of New York as provided in the Credit Agreement and Borrower further
agrees to submit to the jurisdiction of New York as provided therein.

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers as of the date set forth above.

 

TPG SPECIALTY LENDING, INC. By:  

/s/ Joshua Easterly

Name:   Joshua Easterly Title:   Vice President
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Lender By:
 

 

Name:   Title:   By:  

 

Name:   Title:  

Signature Page to First Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers as of the date set forth above.

 

TPG SPECIALTY LENDING, INC. By:  

 

Name:   Title:   DEUTSCHE BANK TRUST COMPANY AMERICAS, as

Administrative Agent and as Lender

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   Managing Director By:  

/s/ Jie Chen

Name:   Jie Chen Title:   Director

Signature Page to First Amendment